Title: To Thomas Jefferson from Thomas Leiper, 28 August 1807
From: Leiper, Thomas
To: Jefferson, Thomas


                        
                            Dear Sir
                     
                            Philada. August 28th 1807
                        
                        Your letter of the 21st I have received and you may rely on it I shall comply with the contents—
                         The Arraignment you have made is more agreeable to me than what I was soliciting for and had I known your
                            intentions you should not been troubled with one Syllable from me on the subject— 
                        As matters and things now stand you cannot by any means refuse serving again as President and the sooner you
                            alowe your friends to mention it the better and I hope you will not let it be later than the meeting of nixt Congress—The
                            voice of the people were never so strong in you favor as at present and I believe their is not a republican in this State
                            but will support your Election—We shall have a paper War between Leil & Binns—Binns has given us One peece in his
                            paper of the 26th and has promised us another in his paper of this evening—I am I most acknowledge not sorry this thing
                            has taken place for by All accounts there were many things done at Lancaster last winter that many of the Assembly men
                            ought to be Ashamed off—As I am at present informed the party that Leil acted with in my opinion acted the most correct.
                            By this War we shall lose some of our Flankers but this cannot be helped but I am certain it will Have this tendency of
                            preventing our Assembly men in future not to be so much upon the look-out for office—This very thing of Office is the
                            curse of Pennsylvania—I am much pleased with the last sentence of your letter and if I understand it and I am certain I am
                            not mistaken it amounts to this to do what is right at the present time and not to think of any future consequences—There
                            never was a more correct opinion put on record and I hope you will adher to it to the end of the Chaper I am with much
                            respect & esteem 
                  Your most Obedient St.
                        
                            Thomas Leiper
                     
                        
                        
                            PS Your letter of the 22d. decr. you will find
                                inclosed which by the Bye I thought I had returned before and your your letter of the 21st. Instant—
                        
                    